Citation Nr: 0333997	
Decision Date: 12/05/03    Archive Date: 12/15/03

DOCKET NO.  02-18 206	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for atherosclerosis, 
including on the basis of an undiagnosed illness manifested 
by cardiovascular signs or symptoms.

2.  Entitlement to service connection for dermatomyocitis, 
including on the basis of an undiagnosed illness manifested 
by muscle pain and dermatological signs or symptoms.

3.  Entitlement to compensation benefits under 38 U.S.C.A. 
§ 1151 for distal amputation of fingers on the left hand, as 
a result of treatment rendered by the Department of Veterans 
Affairs.

4.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel


INTRODUCTION

The veteran had active service from March to August 1986 and 
from October 1986 to November 1991, including service in 
Southwest Asia from October 1990 to April 1991.

This appeal to the Board of Veterans' Appeals (Board) arises 
from an August 2002 decision of the Houston, Texas, Regional 
Office (RO) of the Department of Veterans Affairs (VA).  The 
RO denied service connection for atherosclerosis (claimed as 
thrombus formation due to Gulf War illness), as well as 
service connection for dermatomyocitis (claimed as due to 
Gulf War illness, too).  Also, the RO denied compensation 
benefits pursuant to 38 U.S.C.A. § 1151 for distal amputation 
of fingers on the left hand as due to treatment rendered by 
VA.  Further, the RO denied a total disability rating based 
on individual unemployability (TDIU) due to service-connected 
disabilities.  




REMAND

Very recently added to the record in October 2003 was a 
December 1998 statement from a VA physician indicating the 
veteran underwent an examination in connection with the 
Persian Gulf Registry.  But a copy of that examination report 
is not of record and, therefore, must be obtained before 
deciding her appeal.  See Littke v. Derwinski, 1 Vet.App. 90 
(1990).

The veteran maintains that she cannot work because of the 
severity of her 
service-connected disabilities.  She has four of them-1) 
post-traumatic stress disorder (PTSD), evaluated 50 percent 
disabling, 2) migraine headaches, evaluated 30 percent 
disabling, 3) a postoperative scar from her right breast 
lumpectomy, evaluated 0 percent disabling, and 4) other scars 
on her right and left 5th toes from the removal of calluses, 
also evaluated 0 percent disabling.  

The Board does not currently have sufficient information to 
determine whether the veteran's service-connected 
disabilities render her unemployable, i.e., incapable of 
securing and maintaining substantially gainful employment.  
She last underwent examinations to determine the severity of 
her PTSD and headaches some 3 years ago, in November 2000.  
So a more current medical assessment of these conditions 
would be helpful in determining the impact of them on her 
present ability to work.  See 38 U.S.C.A. § 5103A(d) (West 
2002); Green v. Derwinski, 1 Vet. App. 121 (1991). 

Additionally, in a decision very recently promulgated on 
September 22, 2003, Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, No. 02-7007, -7008, -7009, -
7010 (Fed. Cir. Sept. 22, 2003), the United States Court of 
Appeals for the Federal Circuit invalidated the 30-day 
response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C.§ 5103(b)(1).  The Court made a 
conclusion similar to the one reached in Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339, 
1348 (Fed. Cir. 2003) (reviewing a related Board regulation, 
38 C.F.R. § 19.9).  The court found that the 30-day period 
provided in § 3.159(b)(1) to respond to a VCCA duty to notify 
is misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  

In this case, the RO's March 25, 2002, letter informing the 
veteran of her rights in the VA claims process did not 
specify how long she had from the date of that letter to 
submit additional evidence supporting of her claims.  
Therefore, since this case is being remanded for additional 
development or to cure a procedural defect, the RO must take 
this opportunity to inform her that notwithstanding the 
information previously provided, a full year is allowed to 
respond to a VCAA notice.  

Accordingly, this case is REMANDED to the RO for the 
following development and consideration:  

1.  Obtain the report of the veteran's 
Persian Gulf Registry examination for 
inclusion in her claims files.

2.  Schedule the veteran for a VA 
psychiatric examination to determine the 
current severity of her PTSD.  The 
examiner should provide a 
Global Assessment of Functioning (GAF) 
score, including an explanation of what 
the score means.  The examiner also must 
comment on the impact of the PTSD on the 
veteran's ability to work.

3.  As well, schedule the veteran for a 
VA neurologic examination.  And that 
examiner also should comment on the 
character and duration of the veteran's 
migraine headaches and their impact on 
her ability to work.  

The claims folder, including a copy of 
this REMAND, must be made available for 
each examiner's review of the veteran's 
pertinent medical history.  It is 
imperative that the examiners provide 
responses to the questions posed in this 
REMAND so VA has sufficient information 
to adjudicate the pending claims.  

4.  The RO also must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied 
in accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A, 
(West 2002), and any other applicable 
legal precedent. 

5.  Then readjudicate the claims in light 
of any additional evidence obtained.  If 
the benefits sought on appeal are not 
granted, send the veteran and her 
representative an appropriate 
supplemental statement of the case (SSOC) 
and give them time to respond before 
returning the case to the Board for 
further appellate consideration.

The veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 


Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	KEITH W. ALLEN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




